Exhibit 10.26
FIRST AMENDMENT TO REVOLVING LOAN CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO REVOLVING LOAN CREDIT AGREEMENT (this “Amendment”)
is entered into as of this 10th day of June, 2008, by and among GALLARUS MEDIA
HOLDINGS, INC., a Delaware corporation (“Holdings”), NETWORK COMMUNICATIONS,
INC., a Georgia corporation (the “Borrower”), the Lenders (as defined in the
Credit Agreement defined below) signatory hereto and TORONTO DOMINION
(TEXAS) LLC (the “Administrative Agent”), as Administrative Agent for the
Lenders.
WITNESSETH:
     WHEREAS, Holdings, the Borrower, the Lenders and the Administrative Agent
are all parties to that certain Revolving Loan Credit Agreement dated as of
July 20, 2007 (as may be further amended, modified, supplemented or restated,
the “Credit Agreement”); and
     WHEREAS, the Borrower has requested, and the Lenders have agreed, subject
to the terms hereof, to amend the Credit Agreement as more fully set forth
herein;
     NOW, THEREFORE, in consideration of the premises set forth above, the
covenants and agreements hereinafter set forth, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree that all capitalized terms used and not defined herein
shall have the meanings ascribed thereto in the Credit Agreement, and further
agree as follows:
     1. Amendment to Article 6.
          (a) Amendment to Section 6.11. Section 6.11 of the Credit Agreement,
Interest Coverage Ratio, is hereby amended by deleting such Section in its
entirety and by substituting in lieu thereof the following:
     SECTION 6.11 Interest Coverage Ratio. Permit the Interest Coverage Ratio
for any period of four consecutive Quarterly Reporting Periods, in each case
taken as one accounting period, ending on a date or during any period set forth
below to be less than the ratio set forth opposite such date or period below:

          Date or Period   Ratio  
Closing Date through the last day of the Quarterly Reporting Period ending on or
about March 29, 2009
    1.75 to 1.00  
The first day of the Quarterly Reporting Period ending on or about June 21, 2009
through the last day of the Quarterly Reporting Period ending on or about
March 28, 2010
    2.00 to 1.00  
The first day of the Quarterly Reporting Period ending on or about June 20, 2010
through the last day of the Quarterly Reporting Period ending on or about
March 27, 2011
    2.25 to 1.00  
Thereafter
    2.50 to 1.00  

 



--------------------------------------------------------------------------------



 



     2. No Other Amendment. Notwithstanding the agreement of the Lenders to the
terms and provisions of this Amendment, Holdings and the Borrower acknowledge
and expressly agree that this Amendment is limited to the extent expressly set
forth herein and shall not constitute a modification of the Credit Agreement or
any other Loan Documents or a course of dealing at variance with the terms of
the Credit Agreement or any other Loan Documents (other than as expressly set
forth above) so as to require further notice by the Administrative Agent or the
Lenders, or any of them, of its or their intent to require strict adherence to
the terms of the Credit Agreement and the other Loan Documents in the future.
All of the terms, conditions, provisions and covenants of the Credit Agreement
and the other Loan Documents shall remain unaltered and in full force and effect
except as expressly modified by this Amendment. The Credit Agreement and each
other Loan Document shall be deemed modified hereby solely to the extent
necessary to effect the waivers and amendments contemplated hereby.
     3. Representations and Warranties. Holdings and the Borrower hereby
represent and warrant in favor of the Administrative Agent and each Lender as
follows:
          (a) Each of Holdings and the Borrower has the corporate power and
authority (i) to enter into this Amendment and (ii) to do all other acts and
things as are required or contemplated hereunder to be done, observed and
performed by them;
          (b) This Amendment has been duly and validly executed and delivered by
Holdings and the Borrower, and such Amendment constitutes the legal, valid and
binding obligations of Holdings and the Borrower, enforceable against Holdings
and the Borrower in accordance with their respective terms, except as limited by
bankruptcy, insolvency or other laws of general application relating to the
enforcement of creditors’ rights and general principles of equity;
          (c) The execution and delivery of this Amendment and the performance
by Holdings and the Borrower under the Credit Agreement and the other Loan
Documents to which each is a party, as amended hereby, do not and will not
require the consent or approval of any regulatory authority or governmental
authority or agency having jurisdiction over Holdings or the Borrower or any of
their subsidiaries which has not already been obtained, nor is in contravention
of or in conflict with the articles of incorporation, by-laws or partnership
agreements of Holdings and the Borrower or any of their subsidiaries, or any
provision of any statute, judgment, order, or material indenture, instrument,
agreement, or undertaking to which Holdings, the Borrower or any of their
subsidiaries is a party or by which any of their respective assets or properties
is or may become bound;

2



--------------------------------------------------------------------------------



 



          (d) All of the representations and warranties of the Borrower made
under the Credit Agreement and the other Loan Documents are true and correct in
all material respects as of the date hereof, after giving effect hereto, as if
made on the date hereof (except to the extent previously fulfilled in accordance
with the terms hereof and to the extent relating specifically to a specific
prior date); and
          (e) There does not exist, after giving effect to this Amendment, any
Default under the Credit Agreement.
     4. Conditions Precedent; Effective Date. This Amendment shall be effective
as of the date hereof subject to satisfaction of each of the following
conditions precedent:
          (a) all of the representations and warranties of the Borrower under
Section 3 hereof being true and correct in all material respects as of the date
hereof; and
          (b) receipt by the Administrative Agent of counterparts hereof
executed by the Required Lenders, Holdings and the Borrower.
     5. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute one and the same instrument.
     6. Loan Documents. Each reference in the Credit Agreement or any other Loan
Document to the term “Credit Agreement” shall hereafter mean and refer to the
Credit Agreement as amended hereby and as the same may hereafter be amended.
     7. Governing Law. This Amendment shall be construed in accordance with and
governed by the internal laws of the State of New York, applicable to agreements
made and to be performed in New York.
     8. Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof in that jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.
     Capitalized terms used in this Amendment and not otherwise defined herein
are used as defined in the Credit Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment or
caused it to be executed under seal by their duly authorized officers, all as of
the day and year first above written.

          BORROWER:  NETWORK COMMUNICATIONS, INC., a
Georgia corporation
      By:   /s/ Gerard P. Parker         Name:   Gerard P. Parker       
Title:   Chief Financial Officer     

NETWORK COMMUNICATIONS, INC.
FIRST AMENDMENT TO REVOLVING LOAN CREDIT AGREEMENT
Signature Page (10816680)

 



--------------------------------------------------------------------------------



 



          HOLDINGS:  GALLARUS MEDIA HOLDINGS, INC., a
Delaware corporation
      By:   /s/ Gerard P. Parker         Name:   Gerard P. Parker       
Title:   Chief Financial Officer     

NETWORK COMMUNICATIONS, INC.
FIRST AMENDMENT TO REVOLVING LOAN CREDIT AGREEMENT
Signature Page (10816680)

 



--------------------------------------------------------------------------------



 



          ADMINISTRATIVE AGENT
AND LENDERS:  TORONTO DOMINION (TEXAS) LLC, as
Administrative Agent and as a Lender
      By:   /s/ Ian Murray         Name:   Ian Murray        Title:   Authorized
signatory     

NETWORK COMMUNICATIONS, INC.
FIRST AMENDMENT TO REVOLVING LOAN CREDIT AGREEMENT
Signature Page (10816680)

 



--------------------------------------------------------------------------------



 



            WELLS FARGO FOOTHILL, INC., as Lender
      By:   /s/ Jeff Scott         Name:   Jeff Scott        Title:   Vice
President     

NETWORK COMMUNICATIONS, INC.
FIRST AMENDMENT TO REVOLVING LOAN CREDIT AGREEMENT
Signature Page (10816680)

 